The Swiss Helvetia Fund, Inc. Shareholders Meeting New York, June 20, 2012 Agenda Swiss Market Review & Analysis SWZ Portfolio Review Stock Repurchase Program - Basic Data Private Equity - An Alternative Asset Class Investment Strategy Marketing Market Price / NAV / Discount World economy growth mediocre and falling back into a stalemate scenario •4 years after the financial crisis economies of developed countries remain below par: üUS doing somewhat better than the others •Global Manufacturing PMI slowed down in May to its lowest reading in five months: üEurope remained the main drag falling to three-year lows NB: ECB usually reacts when PMI is below 47 üSigns of slowdown in the U.S. and Asia (conditions deteriorated in China) üGlobal growth of new orders remained lackluster, while global manufacturing production increased üMarked drop in inflationary pressures due to recent reductions in some commodities’ prices Source: BLOOMBERG Purchasing Managers Index Manufacturing (PMI) 4 Risky assets impacted by very negative global economic surprises •The Citigroup Economic Surprise Indices: •Weighted historical standard deviations of data surprises (actual releases vs Bloomberg survey median) •Pointed out to substantial disappointments in terms of economic surprises in US, Europe, China and Emerging markets that led to the recent risky assets correction •Worst macro surprises data in 3 years •Equity markets had recovered substantially since last November through March but were slightly overbought Citigroup Economic Surprise Indices US, Euro, China and EM Source: BLOOMBERG … and Eurozone GDP growth still impacted by the tightening of credit conditions •ECB’s Bank Lending Survey showed continued tightening credit standards by euro banks as they are deleveraging: üAlbeit in a less aggressive and broad-based manner than in the prior three months: ØLTRO prevents liquidity squeeze and softens credit conditions in Q1 2012 ØPressuresfrom cost of funding and balance sheet constraints are reduced üBank loan officers expect credit standards to remain little changed in Q2: ØDemand for household credit should fall further in Q2, albeit far less sharply than in Q1 ØBut a small net increase in business demand for loans/credit is reported Changes in quarterly demand for loans or credit lines to enterprises (green) & Eurozone GDP growth YOY Source: BLOOMBERG 6 … risk aversion is back especially in the banking sector •The mean for global equities has reversed to the 200 day moving average with emerging markets lagging both US and European equity markets year-to-date •Risk-on rally ended abruptly on the back of Spanish public deficit and Greek elections •Fears of renewed European crisis will reinforce pro-growth policies supporting global equities if the contagion from Greece is avoided •Political negotiations will probably end-up with a restructuration of the Greek debt •Global equity markets could rebuild some potential when looking at the very high equity risk premium Source: BLOOMBERG Volatility of the S&P 500, Euro Stoxx 50 and SMI indices Underlying pace of global economic growth lukewarm - Part II 9 European sovereign debt crisis •EU-wide coordination of domestic bank regulatory frameworks into a European banking union •European banking supervision to avoid moral hazard and thus transfer of sovereignty: •Reluctance of some governments •Increasingly stressed by the European Commission and the ECB •Ireland: over 60% approved the Irish referendum on the EU fiscal compact •ECB: still reluctant to further increase the size of its balance sheet amounting to 30% of Eurozone GDP •Eurozone main issue : grouping in a single monetary union economies whose per capita income, productivity, labor market, current account and social system are not similar •Current account and competitiveness: key issues to address and more adjustment expected •Greece and Portugal remain an issue in terms of long run solvency Two scenarios Spain: too big to fail Switzerland leading in key worldwide indicators WORLD BANK INDEX Government Efficiency -2.5 (weak) - +2.5 (strong) Swiss consumer sentiment stabilizing •Sustained private consumption stance on the back of: üRetail sales reached new all-time high, while posting a slight positive growth in April Øsigns of slowing momentum after 7 month of positive yearly growth rate •Consumer confidence recovered from depressed levels late last year on the back of: üSolid real income growth üHistorically elevated savings rates üSolid state of the Swiss labor market üSustained Swiss housing prices Consumer Sentiment Indicators (Switzerland, US and Eurozone) Source: BLOOMBERG Swiss GDP growth encouraging Source: BLOOMBERG Swiss GDP growth yoy & PMI SNB 1.2 EUR/CHF under pressure but resilient 14 SNB inflation forecasts Agenda Macro-Economic Conditions SWZ Portfolio Review Stock Repurchase Program - Basic Data Private Equity - An Alternative Asset Class Investment Strategy Marketing Market Price / NAV / Discount 16 Swiss Equity Valuations 17 Bloomberg estimates Sector Valuation Agenda Macro-Economic Conditions Swiss Market Review & Analysis Stock Repurchase Program - Basic Data Private Equity - An Alternative Asset Class Investment Strategy Marketing Market Price / NAV / Discount 20 SWZ Sector Exposure Sector Weight versus SPI as of 06/08/12 SWZ Total Return Comparison versus SPI 12/31/10-12/31/11 (CHF) Monthly Data and Cumulative Spread 21 SWZ Total Return Comparison versus SPI 22 SWZ shareholders' return analysis YTD 12/31/11 - 5/31/12 (USD) S&P 500 total return :+ 5.16 % 23 SWZ shareholders’ return analysis 1 year 12/31/10 - 12/31/11 (USD) S&P 500 total return :+2.11 % 24 25 Agenda Macro-Economic Conditions Swiss Market Review & Analysis SWZ Portfolio Review Stock Repurchase Program - Basic Data Investment Strategy Marketing Market Price / NAV / Discount •Opportunities in private equity and venture capital financing in different industries and various stages of development •Closely networked, internationally oriented and infrastructure to support transactions •Strong expertise in certain niche markets with the predominance of mid-market segments, going along with reasonably priced transaction •SWZexposure in private equity is balanced between investments in Funds and direct holdings •European economic environment has slow down the private activity. Exit opportunities through IPOs remains very challenging and M&A activity has not recovered Attractiveness of Switzerland for Private Equity 27 SWZ Exposure to Private Equity •Private equity exposure has increased from 6% in ‘11 to 8% of the NAV of the Fund in June ‘12 •Diversification through investments in funds and in direct holdings •Buy out and late stage ventures create investment opportunitiesacross investment cycles •Limited Partnerships totaling investment of CHF 13mn (5%) with total commitment of CHF 17mn, unchanged from 2011 üZurmont Madison Private Equity LP -Portfolio companies invested in mid-sized industrial and consumer goods companies -Investment focus on MBOs, successions and corporate spin offs üAravis LP -One of the most active venture capital in the Swiss market •Illiquid direct Investments totaling investments of CHF15mn (4.5%) üSix different holdings üOne exit in ‘11 through the merger with a listed company on the Finnish stock exchange 28 29 SWZ 2012 performance review YTD (as of 6/8/12) without private Equity 30 SWZ 2012 performance review YTD (as of 6/8/12) with private Equity Agenda Macro-Economic Conditions Swiss Market Review & Analysis SWZ Portfolio Review Stock Repurchase Program - Basic Data Private Equity - An Alternative Asset Class Marketing Market Price / NAV / Discount Market environment 32 Market outlook : scenario analysis Scenarios outcomethe market most likely prices in Markets already price in returns that are skewed on the downside because of macro imbalances are clearly visible although their severity is quitedifficult to assess : as a consequence downside appears limited but fat tails are larger than in the past Portfolio strategy is to have: A) Core holdings in defensive sectors even though relative valuation is high B) Satellite holdings with higher earnings volatility and medium to low balance sheet risk because their relative valuation is very low, exposures to these holdings depends on underlying industry cycles 34 Investment Strategy 35 36 Investment strategy : valuation - main holdings as of 6/8/12 37 Investment strategy : valuation - main holdings as of 6/8/12 (II) Agenda Macro-Economic Conditions Swiss Market Review & Analysis SWZ Portfolio Review Private Equity - An Alternative Asset Class Investment Strategy Marketing Market Price / NAV / Discount SWZ 25 Years Distribution History(USD) 39 *two for one stock split * SWZ 25 Years Distribution History(USD) Total contributions by shareholders Dividend Reinvested Buy-backs Total Net contributions by shareholders Total distributions to shareholders 40 Stock repurchase program 2009 - 2011 41 Agenda Macro-Economic Conditions Swiss Market Review & Analysis SWZ Portfolio Review Stock Repurchase Program - Basic Data Private Equity - An Alternative Asset Class Investment Strategy Market Price / NAV / Discount 43 •On July 30, 2011 The Fund participated in Swiss National Day 2011 which was organized by the Swiss Benevolent Society of New York (SBS). The SBS sent out 9,000 flyers advertising the event which was held at the Central Park Zoo in New York City, and was attended by approximately 2,500 people.Three representatives of the Fund manned an information booth handing out SWZ quarterly reports, logo key chains and historical information on the Fund.Many attendees showed interest in the Fund’s investment strategy. •Ongoing efforts in keeping www.swz.com up to date with current news and statistics •Conducted Shareholder visits Marketing efforts since June 2011 Agenda Macro-Economic Conditions Swiss Market Review & Analysis SWZ Portfolio Review Stock Repurchase Program - Basic Data Private Equity - An Alternative Asset Class Investment Strategy Marketing 45 Basic data
